PROVOSTY, J.
This suit is to compel defendant to accept title to real estate. The suit is brought by Thomas J. Wilson, individually and as tutor of his two minor children, Marti and Oecile Victoria Wilson. The undertutor of the minors joins as a coplaintiff. The property is a farm, or plantation, known by the name of Wincey, described as W. % of section 1, and E. % of section 2, south of Bayou Wincey, in township 11 north, range 10 west, Louisiana meridian, parish of Red River. This property is owned in indivisión by the plaintiff Wilson and his minor children, in the proportion of one-half to him and one-half to them. In due course of regular proceedings had at the instance of Wilson, under Act 25 of 1878, the property was ordered to be sold at private sale to effect a partition. The defendants agreed to buy it. But they fear that the legal mortgage of the minors resulting from the inscription in the mortgage office of an abstract of the inventory of the succession of their mother, now resting upon the father’s half of this property, may continue to rest thereon; and on that account they refuse to accept the title.
An exactly similar case was presented to this court in Succession of Viard, 106 La. 73, 30 South. 246, and the defendant was compelled to accept the title upon certain conditions named in the decree. In the present case, the plaintiff Wilson tenders in his petition the offer to comply with the said conditions. Such being the case, we can see no reason why a similar decree should not be made in this ease, and we proceed to do so.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be set aside, and that there now be judgment in favor of the plaintiffs Thomas J. Wilson and Marti and Oecile Victoria Wilson and against the defendants John J. O’Quin and Jesse L. Weaver, jointly, for the sum of $13,000; one half of said sum when paid to be received by Thomas J. Wilson in his quality of tutor of the minors Marti and Oecile Victoria Wilson, and the other half, belonging to Thomas J. Wilson, to be deposited in court, there to remain subject to the order of the court to be invested in real estate free from mortgage or other incumbrance situated in the parish of Red River, to be purchased for cash in the name and for the benefit of the said Thomas J. Wilson in such way that, by the act of purchase itself, the same may become subject to the legal mortgage of the said minors; that the present judgment be not executory until the said Thomas J. Wilson, for himself and his said children and wards, Marti and Oecile Victoria Wilson, shall have executed and caused to be duly recorded a title in due notarial form to the property hereinabove described in favor of the said John J. O’Quin and Jesse L. Weaver, jointly, and that defendants pay the costs of this suit.